              Case 1:19-cv-09172-RA Document 84 Filed 09/29/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 REFAEL KLEIN,                                                     DATE FILED: 9-29-20

                              Plaintiff,
                                                                  19-CV-9172 (RA)
                         v.
                                                                       ORDER
 STACEY R. B. AICHER,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Pursuant to this Court’s opinion and order dated July 21, 2020, Dkt. 74, Plaintiff is required to

pay Defendant’s attorneys’ fees and costs, calculated to be $74,160, Dkt. 77. To date, he has not done

so. Accordingly, no later than October 6, 2020, Plaintiff must do so. Plaintiff is advised that failure to

comply with this order may result in the levying of additional sanctions against him. See S. New England

Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010) (“[T]he district courts have the inherent

power to find a party in contempt for bad faith conduct violating the court’s orders.”).

SO ORDERED.

Dated:      September 29, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
